Case 5:21-cv-00006-TTC-RSB Document 8 Filed 02/08/21 Page 1 of 7 Pageid#: 79




                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF VIRGINIA
                                         Harrisonburg Division


     ASHLEY ADAMS,                                 )
                                                   )
            Plaintiff                              )
                                                   )
     v.                                            )                      Civil Action No. 5:21-cv-6
                                                   )
     ROCKINGHAM COUNTY                             )
     Department of Parks and Recreation,           )
                                                   )
            Defendant.                             )




                          DEFENDANT’S MEMORANDUM IN SUPPORT
                                OF ITS MOTION TO DISMISS

            Defendant Rockingham County Department of Parks and Recreation, by counsel, files the

     memorandum in support of its motion to dismiss filed pursuant to Fed. R. Civ. P. Rule 12(b)(6), and

     states as follows:

            Plaintiff, Ashley Adams, asserts a Title VII claim against the Rockingham County

     Department of Parks and Recreation alleging pregnancy discrimination, sex discrimination,

     retaliation, hostile work environment, and constructive discharge. In paragraphs 9-12 and in exhibits

     A, B, and C of the Complaint, Plaintiff describes her efforts to exhaust her administrative remedies

     before the EEOC.

            Defendant moves to dismiss the Complaint as: 1) it is not an entity that has the capacity to be

     sued, and 2) Plaintiff has failed to exhaust her administrative remedies.
Case 5:21-cv-00006-TTC-RSB Document 8 Filed 02/08/21 Page 2 of 7 Pageid#: 80




                                                  ARGUMENT

     I.      Standard of review.

             A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the plaintiff’ s complaint

     to determine if it has properly stated a claim. Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th

     Cir. 1999). A complaint fails to state a claim upon which relief can be granted when no relief is

     available under any set of facts that could be proven consistent with the allegations of the complaint.

     Swierkiewicz v. Suprema N.A., 534 U.S. 506, 514, 122 S. Ct. 992 (2002). In determining the

     sufficiency of a complaint, Rule 8 requires that a plaintiff plead more than unadorned, the-defendant-

     unlawfully-harmed-me-accusations. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937 (2009). A

     pleading that offers labels or conclusions or a formulaic recitation of the elements of a cause of action

     is insufficient. Id . The claim must be plausible on its face. Id. The plaintiff must plead factual content

     that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

     alleged. Id. Plaintiff must plead more than a sheer possibility. Id. Naked assertions devoid of further

     factual enhancement are insufficient to meet the pleading standard in Rule 8. Id.; U.S. ex rel. Oberg

     v. Penn. Higher Educ. Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014); Nemet Chevrolet, Ltd.

     v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009). Facts that are merely consistent with

     a defendant’ s liability fall short of the pleading standard. Iqbal, 556 U.S. at 678. The tenet that a

     court must accept as true all of the allegations contained in a complaint is inapplicable to legal

     conclusions. Id.

             When deciding a motion to dismiss, the court may consider exhibits attached to the complaint.

     "A copy of a written instrument that is an exhibit to a pleading is a part of the pleading for all

     purposes." Fed. R. Civ. P. 10(c). A district court may reach the merits of an affirmative defense when

                                                         2
Case 5:21-cv-00006-TTC-RSB Document 8 Filed 02/08/21 Page 3 of 7 Pageid#: 81




     ruling on a motion to dismiss "if all facts necessary to the affirmative defense clearly appear on the

     face of the complaint." Bd. of Trs., Sheet Metal Workers' Nat'l Pension Fund v. Four-C-Aire, Inc.,

     929 F.3d 135, 152 (4th Cir. 2019) citing Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007);

     see also Demetry v. Lasko Prods., 284 F. App'x 14, 15 (4th Cir. 2008).

     II.    The Complaint fails to state a claim upon which relief can be granted as Defendant
            Rockingham County Department of Parks and Recreation does not have the capacity to
            be sued.

            Plaintiff has named Rockingham County Department of Parks and Recreation as the

     Defendant in this Title VII case. In order for a claim to be plausible under the Iqbal-Twombly

     pleading standard, it must be asserted against an entity that has the capacity to be sued. Braxton v.

     Wythe Cty. Dep't of Soc. Servs., No. 7:19CV00718, 2020 U.S. Dist. LEXIS 3640, at *1-2 (W.D. Va.

     Jan. 9, 2020). Whether a governmental body is an entity capable of being sued is a matter of state

     law. Avery v. County of Burke, 660 F.2d 111, 113-14 (4th Cir. 1981); Fed. R. Civ. P. 17(b)(1). In

     Virginia, an operating division of a governmental entity cannot be sued unless the legislature has

     vested the operating division with the capacity to be sued. Muniz v. Fairfax Cty. Police Dep't, No.

     1:05cv466, 2005 U.S. Dist. LEXIS 48176, at *4 (E.D. Va. Aug. 2, 2005) (dismissing Fairfax Police

     Department since the Code of Virginia did not provide that the FPD could be sued as a separate entity

     it was not capable of being sued) aff’d 185 F. App'x 230 (4th Cir. 2006)(per curiam); see also, Ross

     v. Franklin Cty. Dep't of Soc. Servs., 186 F. Supp. 3d 526, 534 (W.D. Va. 2016)(dismissing county

     department of social services as lacking the capacity to be sued).

            Here, the named defendant, Rockingham County Department of Parks and Recreation, is non

     suis juris and is not an entity subject to suit. See Sisk v. Arlington Cty. Dep't of Parks & Rec. &

     Cultural Res., No. 08-1293, 2009 U.S. Dist. LEXIS 144323, at *2 (E.D. Va. Apr. 2, 2009) (dismissing

     action against the Arlington County Department of Parks and Recreation and Cultural Resources as

                                                       3
Case 5:21-cv-00006-TTC-RSB Document 8 Filed 02/08/21 Page 4 of 7 Pageid#: 82




     it was but a division of Arlington County and not a separate entity subject to suit); see also Booker v.

     City of Lynchburg, No. 6:20-cv-00011, 2020 U.S. Dist. LEXIS 128818, at *11 (W.D. Va. July 22,

     2020) (terminating the Lynchburg City Police Department as a defendant as it is not an entity subject

     to suit); Thompson v. City of Danville, No. 4:10-cv-00012, 2011 U.S. Dist. LEXIS 59698 (W.D. Va.

     June 3, 2011) (departments of a locality in Virginia are non suis juris, meaning they simply do not

     have the capacity to be sued") aff'd 457 Fed. Appx. 221 (4th Cir. 2011) (per curiam); Doe v.

     Commonwealth, 74 Va. Cir. 75, 83 (Cir. Ct. 2007); Young v. City of Norfolk, 62 Va. Cir. 307, 310

     (Cir. Ct. 2003). Plaintiff has not identified any state or local provision that gives the Rockingham

     County Department of Parks and Recreation the capacity to sue or be sued. See Ross, 186 F.Supp. 3d

     at 534.

               For this reason, Plaintiff cannot maintain her action against the Rockingham County

     Department of Parks and Recreation which should be dismissed as a defendant.

     III.      Plaintiff failed to exhaust the administrative procedures with the Equal Employment
               Opportunity Commission (EEOC), a mandatory predicate to filing a civil action under
               Title VII.

               Plaintiff fails to state a claim upon which relief can be granted as she failed to exhaust the

     administrative procedures with the Equal Employment Opportunity Commission (EEOC). These

     administrative procedures are mandatory and must be exhausted before a suit can be filed. Fort Bend

     Cty. v. Davis, 139 S. Ct. 1843, 1851 (2019) (Title VII’s EEOC charge-filing provisions are

     mandatory).

               Title VII’s charge filing requirements are contained in 42 USCS § 2000e-5(e) and 5(f). They

     are procedural obligations that are mandatory. Id. They require complainants to submit information

     to the EEOC and to wait a specified period before commencing a civil action. Id. Such administrative

     action is initiated by the filing of a charge of discrimination with the EEOC within 300 days after the

                                                         4
Case 5:21-cv-00006-TTC-RSB Document 8 Filed 02/08/21 Page 5 of 7 Pageid#: 83




     alleged unlawful employment practice occurred. 42 USCS § 2000e-5(e). 1 A civil action may only

     be brought by the person aggrieved after the person has received a notice of the right to sue from the

     EEOC. 42 USCS § 2000e-5(f)(1). The aggrieved person then has 90 days within which to file such

     civil action. Id. Notably, the allegations contained in the administrative charge of discrimination

     generally operate to limit the scope of any subsequent judicial complaint. Evans v. Techs.

     Applications & Serv. Co., 80 F.3d 954, 962-63 (4th Cir. 1996). The filing of an administrative charge

     is not simply a formality to be rushed through so that an individual can quickly file his subsequent

     lawsuit. Nnadozie v. Genesis Healthcare Corp., 730 F. App'x 151, 161 (4th Cir. 2018) (citations

     omitted). Thus, only those allegations included in the EEOC charge of discrimination will be

     considered in a subsequent civil action. Balas v. Huntington Ingalls Indus., 711 F.3d 401, 407 (4th

     Cir. 2013) (details in letters and other documents submitted to the EEOC that were not included in

     the original charge are barred from consideration).

              Here, Plaintiff alleged that she exhausted the administrative process in paragraphs 9-12 of the

     Complaint and in the supporting documents attached to the Complaint as Exhibits A, B, and C. 2 The

     Charge of Discrimination (Exhibit A to the Complaint) relied upon by Plaintiff to establish that she

     met the exhaustion requirement is for EEOC Charge No. 438-2017-00066. However, the EEOC




     1
      Title VII establishes two potential limitations periods within which a discrimination charge may be filed with the
     EEOC. See 42 U.S.C.A. § 2000e-5(e)(1). The basic limitations period is 180 days after the alleged unlawful
     employment practice. However, the limitations period is extended to 300 days when state law proscribes the alleged
     employment practice and the charge has initially been filed with a state deferral agency. Holland v. Wash. Homes, Inc.,
     487 F.3d 208, 219 (4th Cir. 2007). By virtue of the work-sharing agreement between the EEOC and the Virginia
     Human Rights Council (VHRC), filing the claim with the EEOC constitutes filing with the VHRC such that the 300-
     day period applies and the sixty-day deferral period is waived. Gilliam v. S.C. Dep’t of Juvenile Justice, 474 F.3d 134,
     140 (4th Cir. 2007); Tinsley v. First Union Nat’l Bank, 155 F.3d 435 (4th Cir. 1998); Puryear v. Cnty. of Roanoke, 214
     F.3d 514 (4th Cir. 2000).
     2
      This Court may consider exhibits attached to the Complaint when deciding a motion to dismiss under Rule 12(b)(6).
     "A copy of a written instrument that is an exhibit to a pleading is a part of the pleading for all purposes." Fed. R. Civ. P.
     10(c).
                                                                  5
Case 5:21-cv-00006-TTC-RSB Document 8 Filed 02/08/21 Page 6 of 7 Pageid#: 84




     Determination and Notice of Right to Sue (Exhibits B and C to the Complaint) relied upon by Plaintiff

     to establish that she met the exhaustion requirement are for a different EEOC charge--EEOC Charge

     No. 438-2018-00066, which is not attached to the Complaint or otherwise mentioned. Because the

     scope of the Charge of Discrimination is what governs the scope of this suit (see Balas, 711 F.3d at

     407), Plaintiff must have a right to sue notice for that particular charge before she can file suit. She

     is not at liberty to mix and match EEOC charges and right to sue notices.

            A district court may reach the merits of an affirmative defense when ruling on a motion to

     dismiss "if all facts necessary to the affirmative defense clearly appear on the face of the complaint."

     Bd. of Trs., Sheet Metal Workers' Nat'l Pension Fund, 929 F.3d at 152 (citing Goodman, 494 F.3d at

     464); see also Demetry, 284 F. App'x at 15. Here, the scope of EEOC No. 438-2017-00066 governs

     the scope of this lawsuit. It is that charge for which Plaintiff must receive a right to sue notice before

     suit can be filed. On the face of the Complaint and its exhibits, Plaintiff has not received a right to

     sue notice on EEOC No. 438-2017-00066 and thus she has failed to exhaust the administrative

     procedures as mandated by Title VII, and her claim should be dismissed.

                                                 CONCLUSION

            For these reasons, Defendant requests that the Complaint be dismissed with prejudice, and

     that it be awarded such other and further relief as this Court deems appropriate.


                                                    ROCKINGHAM COUNTY
                                                    Department of Parks and Recreation,

                                                    By counsel


     By:           /s/ Rosalie Pemberton Fessier
            Rosalie Pemberton Fessier
            VSB # 39030
            Mandi Montgomery Smith
            VSB # 68668
                                                         6
Case 5:21-cv-00006-TTC-RSB Document 8 Filed 02/08/21 Page 7 of 7 Pageid#: 85




               Brittany E. Shipley
               VSB # 93767
               Attorneys for Defendant Rockingham County
                      Department of Parks and Recreation
               TimberlakeSmith
               25 North Central Avenue
               P. O. Box 108
               Staunton, VA 24402-0108
               phone: 540/885-1517
               fax:    540/885-4537
               email: rfessier@timberlakesmith.com
                      msmith@timberlakesmith.com
                      bshipley@timberlakesmith.com


                                              CERTIFICATE OF SERVICE

            I hereby certify that on February 8, 2021, I have electronically filed this document with the
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
     following:

                                   Joanne Dekker, Esquire
                                   Spiggle Law Firm, PLLC - Arlington
                                   4830A 31st St., S., Suite A
                                   Arlington VA 22206

                                                              /s/ Rosalie Pemberton Fessier
                                                       Rosalie Pemberton Fessier
                                                       VSB # 39030
                                                       Mandi Montgomery Smith
                                                       VSB # 68668
                                                       Brittany E. Shipley
                                                       VSB # 93767
                                                       Attorneys for Defendant Rockingham County
                                                              Department of Parks and Recreation
                                                       TimberlakeSmith
                                                       25 North Central Avenue
                                                       P. O. Box 108
                                                       Staunton, VA 24402-0108
                                                       phone: 540/885-1517
                                                       fax:    540/885-4537
                                                       email: rfessier@timberlakesmith.com
                                                              msmith@timberlakesmith.com
                                                              bshipley@timberlakesmith.com



                                                           7

     w:\lib\tsdocs\29403\0076\00275390.docx
